Citation Nr: 1456690	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided by Ocala Regional Medical Center on February 7, 2012.


REPRESENTATION

Appellant represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a decision the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, that denied payment or reimbursement of medical expenses incurred on February 7, 2012.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was provided emergency medical treatment at Ocala Regional Medical Center after developing an infection following a prostate biopsy conducted at a VA facility.  The Veteran asserts that the medical services in question were rendered in a medical emergency and that no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been practical.  He has specified that he was told following the biopsy that if he developed signs of infection he should seek emergency treatment, and that he did seek treatment locally rather than travel more than one hour to the VA facility.  

The Board notes that the AOJ's February 2012 decisional letter denied the Veteran's claim on the basis that the Veteran had "other health coverage."  The evidence of record appears to show that the Veteran is currently covered under a policy with Blue Cross Blue Shield and Prime Ther.  However, the records from Ocala Regional Medical Center, to include a billing document, do not include any reference to Blue Cross Blue Shield or any other insurer.  Thus, it is not entirely clear whether the Veteran was covered by an insurance policy at the time of the February 2012 emergency treatment.  This should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide information concerning the status of any health insurance he had on February 7, 2012, including in particular any Medicare, Blue Cross/Blue Shield and /or Prime Ther coverage. 

2.  After taking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran should be afforded the appropriate period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




